The great weight which we give to a finding of fact by an Advisory Master clearly imposes no restraint upon this court to ascertain, by investigation and analysis as to what the facts are, and whether the general finding is consistent therewith.Naame v. Doughty, 109 N.J. Eq. 525, 535; 158 Atl. Rep. 501;Real Estate-Land Title,  c., Co. v. Stout, 117 N.J. Eq. 37,41; 175 Atl. Rep. 128; Howes v. Howes, 125 N.J. Eq. 272, 277;4 Atl. Rep. 2d 282.
In ascertaining the facts, in cases of this type, the "corroboration" of them need not necessarily be by "witnesses." For there may be corroboration from the "circumstances" of the case, "corroboration from what may be termed the atmosphere of the case." Parmly v. Parmly, 90 N.J. Eq. 490, 497;106 Atl. Rep. 456. In my humble judgment the very facts upon which the majority denied the wife relief are sufficiently corroborated both by the circumstances and the atmosphere of the case. At the very time the wife was bearing their twin daughters the husband became infected with a venereal disease. While the wife condoned same by cohabitation, the husband thereafter continued his abnormal sexual demands and practices which are too filthy to detail. Little wonder that she left him.
It is interesting to note that prior to the instant suit, based upon extreme cruelty, the wife filed a suit against her husband for separate maintenance and support. That suit was grounded upon the identical facts and circumstances detailed in the instant suit. The husband did not contest the charges made and a decree was accordingly entered against him on June 16th, 1944. Why did the husband contest the instant suit? He did so primarily to wrest the money in their savings account from the wife. What use did the wife make of the $600 which it is claimed she withdrew without her husband's knowledge or consent, but which lack of knowledge or *Page 574 
consent she denied? She used part of that sum to defray the costs of medical and hospital charges incident to the operation on one of their daughters for an appendectomy. For the money so used, the husband would clearly be responsible irrespective of whether she was or was not justified in leaving him. She further used part of that money to make up her husband's defaults in providing for her maintenance and that of their children. Here, again, the husband would by like token be obliged to provide for the maintenance of the children. She further used part of that money to defray counsel fees, and costs for moving. As to these costs and those relating to her maintenance, the husband would also be liable if her leaving him was, as I think it was, justified.
Therefore, I vote to reverse the denial of the wife's petition for divorce and the direction that she return the sum of $600 to her husband.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, HEHER, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 11.
For reversal — BODINE, PERSKIE, JJ. 2.
For modification — DONGES, J. 1. *Page 575